DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114 
1.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed July 19, 2021 has been entered.
Response to Amendments
2.	This is in response to applicant’s communication filed on 19 July 2021, wherein: claims 1 - 20 are currently pending. Claims 1 - 4, 7 - 8, 10 - 13 and 16 - 20 have been amended.
Response to Arguments
3.	Applicant’s arguments filed on July 19, 2021 with respect to claims 1 - 20 have been fully considered but are but are not persuasive. 
     	On pages 8 - 13 of the Remarks, the Applicant argues that Enns and Moon as a whole fail to teach “allow the user to select a first option in the menu to cause the display to display a representation of the standby screen, different from the standby 
allow the user to select a second option in the menu to control a size of at least one of the plurality of zones;” as recited in claims 1, 10 and 16. 
The Examiner respectfully disagrees with the applicant’s argument: because Enns teaches allow the user to select (par. [0052]) a first option (fig. 4; Display 401 and Display 402) in the menu to cause the display to display a representation of the standby screen, (examiner interprets fig. 4; display 401, 402 and 403 a representation of the standby screen) different from the standby screen, (fig. 2) which includes a plurality of zones, (fig. 4; icon bar plug-in, clock plug-in, msg count plug-in, carrier plug-in) wherein the zones (fig. 4; icon bar plug-in, clock plug-in, msg count plug-in, carrier plug-in) in the representation of the standby screen (as shown in fig. 4) are associated with graphical items (fig. 2; 20 & 40 pixels are equivalent to a graphical items) of the standby screen; (fig. 2) 
allow the user to select (par. [0052]) a second option (fig. 4; Display 403) in the menu to control a size of at least one (e.g. as shown in fig. 4; different size Display 403, carrier plug-in) of the plurality of zones (fig. 4; Display 401 and Display 402, icon bar plug-in, clock plug-in, msg count plug-in, carrier plug-in); (fig. 4 and pars. [0080] – [0082])
Applicant further argues that “Moon does not seem to allow for the selection of different options to cause the display of a different representation of the standby screen….there is no allowing the user to select a first option in the menu to cause the 
The Examiner respectfully disagrees with the applicant’s argument: because Examiner relied on Enns to reject the above limitations not Moon. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 9-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,8,10-11,13-14 and 17 of U.S. Patent No. 9,953,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the current application are claiming common subject matter. 
The patent application 9,953,616 teaches respond to at least a first user input by causing the apparatus to enter a standby screen customization mode in which a plurality of zones representing said graphical items are displayed in a representation of said standby screen, wherein each graphical item of the standby screen sits in a zone displayed in said representation of the standby screen, wherein the standby screen customization mode enables a user input through the user input touch screen to select 
The current application does not explicitly teach respond to at least a first user input by causing the apparatus to enter a standby screen customization mode in which a plurality of zones representing said graphical items are displayed in a representation of said standby screen, wherein each graphical item of the standby screen sits in a zone displayed in said representation of the standby screen, wherein the standby screen customization mode enables a user input through the user input touch screen to select and drag each graphical item and associated text of each zone by a user one zone at a time in said representation of the standby screen, and moving a zone in said representation of said standby screen changes at least one location attribute of the element related to the graphical item represented by said zone in the at least one standby screen layout file; respond to at least a second user input, provided subsequent to the at least a first user input and provided while the apparatus is in the standby 
However, Enns teaches respond to at least a first user input (fig. 1A; 103 and par. [0038]) by causing the apparatus (fig. 1A; 100) to enter a standby screen (fig. 2) customization mode in which a plurality of zones representing said graphical items (fig. 2; 20 & 40 pixels equivalent to icon or graphical item) are displayed in a representation of said standby screen (shown in fig. 2 the icons displayed in a representation), wherein each graphical item of the standby screen sits in a zone displayed in said representation (fig. 4) of the standby screen, wherein the standby screen customization mode enables moves each zone by a user one zone at a time (Note: e.g. shows Display 401 in fig. 4, carrier plug-in moved one icon at a time on Display 402 carrier plug-in and Display 402; msgcount plug-in moved one icon at a time on Display 403 msgcount plug-in) in said representation of the standby screen, and moving a zone (see fig. 4; carrier plug-in and msgcount plug-in moving an icon from Display 401 to Display 403) in said representation (fig. 4) of said standby screen changes at least one location (change the location of carrier plug-in and msgcount plug-in on Display 402 and Display 403 in fig. 4) attributes of the element related to the graphical item represented by said zone in the at least one standby screen layout file; (fig. 4 and pars. [0080]; lines 1 – 9, [0081]; lines 1 – 2 and [0082]; lines 1 – 2) 
 incorporate teaching of the current application into Enns to obtain the advantage of a computer program products for efficiently displaying customized data on the display of a mobile computing device so as to the user interface may allow for complex and flexible general-purpose processing capabilities. (Enns, pars. [0031] & [0041])
Claims 1, 9-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-4,7-8,10,13-14,17 and 19-20 of U.S. Patent No. 9,390,688. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the current application are claiming common subject matter. 
The patent application 9,390,688 teaches wherein a standby screen customization mode enables each zone to be individually selected for resizing in said representation of the standby screen, and resizing a zone in said representation of said standby screen changes at least the size attribute of the element related to the graphical item represented by said zone defined in the at least one standby screen layout file; respond to at least a second user input, provided subsequent to the at least a first user input and provided while the electronic device is in the standby screen customization mode, which modifies the size of an individual zone in said representation of said standby screen by amending and automatically updating at least the size 
The current application does not explicitly teach wherein a standby screen customization mode enables each zone to be individually selected for resizing in said representation of the standby screen, and resizing a zone in said representation of said standby screen changes at least the size attribute of the element related to the graphical item represented by said zone defined in the at least one standby screen layout file; respond to at least a second user input, provided subsequent to the at least a first user input and provided while the electronic device is in the standby screen customization mode, which modifies the size of an individual zone in said representation of said standby screen by amending and automatically updating at least the size attributes of the element related to the graphical item represented by said zone in said at least one standby screen layout file.
However, Enns teaches wherein a standby screen customization mode enables each zone to be individually (fig. 2; 20 pixels and 40 pixels is equivalent to individual zone) in said representation of the standby screen (fig. 2), and a zone in said representation of said standby screen changes at least the size (fig. 4 and par. [0081]; lines 1 – 2 and par. [0082]; lines 1 – 2 and shown in fig. 2 different icons have different size and position e.g. each icon have different height="20" and height="40" and pars. [0069] & [0075]) attribute of the element related to the graphical item represented by said zone defined in the at least one standby screen layout file; (fig. 4 and pars. [0080]; lines 1 - 9, [0081]; lines 1 - 2 and [0082]; lines 1 – 2) 

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate teaching of the current application into Enns to obtain the advantage of a computer program products for efficiently displaying customized data on the display of a mobile computing device so as to the user interface may allow for complex and flexible general-purpose processing capabilities. (Enns, pars. [0031] & [0041])
Claim Rejections – 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 

6.	Claims 1, 3 - 6, 9 - 10, 12 - 13, 16 and 18 - 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enns et al. “US 2002/0065110” in view of Moon et al. “US 6,433,801”.    
Re-claim 1, Enns teaches an apparatus, (fig. 1A; 100) comprising:
a user interface (101) comprising a display (fig. 1A; 105) for displaying a standby screen, (fig. 2) the standby screen (fig. 2) comprising a plurality of graphical items (fig. 2; 20 & 40 pixels are equivalent to a graphical items) when the apparatus is in an idle state, (fig. 2) 
at least one processor; (fig. 1A; 111) and
at least one memory (fig. 1A; 112) including computer program code; (fig. 1A; 113 – 116)
the at least one memory (112) and the computer program code (113 – 116) configured to, with the at least one processor, (111) cause the apparatus (100) at least to: (fig. 1A and pars. [0038], [0041] and [0042])
allow the user to select (par. [0052]) a first option (fig. 4; Display 401 and Display 402) in the menu to cause the display to display a representation of the standby screen, (examiner interprets fig. 4; display 401, 402 and 403 a representation of the standby screen) different from the standby screen, (fig. 2) which includes a plurality of zones, (fig. 4; icon bar plug-in, clock plug-in, msg count plug-in, carrier plug-in) wherein the zones (fig. 4; icon bar plug-in, clock plug-in, msg count plug-in, carrier plug-in) in the representation of the standby screen (as shown in fig. 4) are associated with graphical items (fig. 2; 20 & 40 pixels are equivalent to a graphical items) of the standby screen; (fig. 2) 

allow the user to move, (par. [0052]) in the representation of the standby screen, (fig. 4) a zone (fig. 4; icon bar plug-in, clock plug-in, msg count plug-in, carrier plug-in) associated with a graphical item (fig. 2; 20 & 40 pixels are equivalent to a graphical items) of the standby screen, (fig. 2) which causes the graphical item of the standby screen to move. (figs. 2, 4 and pars. [0016] and [0080] – [0082])
Enns does not explicitly disclose a touch screen 
allow a user to access a menu provided by the user interface, the menu being for reconfiguring the standby screen and navigable using the touch screen;
However, Moon teaches a touch screen (fig. 1; 30 and col. 2; lines 31 - 35)
allow a user to access a menu provided by the user interface, the menu being for reconfiguring the standby screen (fig. 3) and navigable using the touch screen; (col. 2; lines 14 - 20, 49  - 67, col. 3; lines 1 - 27 and col. 6; lines 24 - 44)
 It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate teaching of Moon into Enns to obtain the advantage of a graphical user interface is designed to be operated by touch-navigation that allows the user to reconfigure the control buttons which are provided as a tabbed panel for easy actuation on the touch screen display. (Moon, col. 3; lines 10 – 12)

Re-claim 3, Enns teaches wherein the menu enables the user to select and move one zone at a time in the representation of the standby screen (fig. 4). (Note: e.g. shows Display 401 in fig. 4, carrier plug-in moved one icon at a time on Display 402 carrier plug-in and Display 402; msgcount plug-in moved one icon at a time on Display 403 msgcount plug-in)

Re-claim 4, Enns teaches wherein the menu provides an option for modifying an attribute of the graphical item, (fig. 2; 20 & 40 pixels are equivalent to a graphical items) after selection of the zone associated with the graphical item in the representation of the standby screen. (par. [0052] this may involve selecting a layout from a plurality of layouts included in a device like telephonic device 100. A user of telephonic device 100 may manipulate the keys on input user interface 103 to select a desired layout. After selecting a layout, one or more applications that may generate content for display are specified (act. 802))

Re-claim 5, Enns teaches wherein the attribute for modification is selected
from a list of possible attributes in the menu. (par. [0015])

Re-claim 6, Enns teaches wherein modifying an attribute modifies the value associated with the attribute, the value being selected from a predetermined list of possible attribute values in the menu. (par. [0090])

Re-claim 9, Enns teaches wherein the apparatus is a mobile cellular telephone. (fig. 1A)
Re-claims 10 and 12 - 13, are rejected as a method as applied to claims 1 and 3 - 4 above because the scope and contents of the recited limitations are substantially the same. 
Re-claim 16, Enns teaches a non-transitory computer program for re-configuring a standby screen of an apparatus, the computer program comprising: computer programming instructions (par. [0034]) that enable a user to:
select a first option (fig. 4; Display 401 and Display 402) in the menu to cause a display to display a representation of the standby screen, (examiner interprets fig. 4; display 401, 402 and 403 a representation of the standby screen) different from the standby screen, (fig. 2) which includes a plurality of zones, (fig. 4; icon bar plug-in, clock plug-in, msg count plug-in, carrier plug-in) wherein the zones (fig. 4; icon bar plug-in, clock plug-in, msg count plug-in, carrier plug-in) in the representation of the standby screen (as shown in fig. 4) are associated with graphical items (fig. 2; 20 & 40 pixels are equivalent to a graphical items) of the standby screen (fig. 2); (par. [0052]) and
select a second option (fig. 4; Display 403) in the menu to control a size of at least one (e.g. as shown in fig. 4; different size Display 403, carrier plug-in) of the plurality of zones (fig. 4; Display 401 and Display 402, icon bar plug-in, clock plug-in, msg count plug-in, carrier plug-in); (fig. 4 and pars. [0080] – [0082]) and

Enns does not explicitly disclose access a menu provided by a user interface, the menu being for reconfiguring the standby screen and navigable using a touch screen;
However, Moon teaches access a menu provided by a user interface, the menu being for reconfiguring the standby screen and navigable using a touch screen (fig. 1; 30 and col. 2; lines 31 - 35); (col. 2; lines 14 - 20, 49 - 67, col. 3; lines 1 - 27 and col. 6; lines 24 - 44)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate teaching of Moon into Enns to obtain the advantage of a graphical user interface is designed to be operated by touch-navigation that allows the user to reconfigure the control buttons which are provided as a tabbed panel for easy actuation on the touch screen display. (Moon, col. 3; lines 10 – 12)
Re-claims 18 - 19, are rejected as applied to claims 3 - 4 above because the scope and contents of the recited limitations are substantially the same. 
7.	Claims 2, 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enns et al. “US 2002/0065110” in view of Moon et al. “US  6,433,801” and further in view of Bolnick “US 5,838,317” .
Re-claims 2, 11 and 17, Enns in view of Moon teaches all the limitations of claim 1,10 and 16 but do not explicitly teach wherein the menu enables the user to resize the graphical item of the standby screen.
However, Bolnick teaches wherein the menu enables the user to resize the graphical item of the standby screen. (col. 19; lines 50 – 63)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of the individually resizable graphical items as taught by Bolnick into Enns and Moon so as to a layout editor that enables a user to create and edit layouts and define new frames, frame sizes, frame filters, and arrangement criteria for graphical representations associated with the frames. (Bolnick, col. 3; lines 12 -15)

8.	Claims 7 - 8, 14 - 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enns et al. “US 2002/0065110” in view of Moon et al. “US  6,433,801” and further in view of Chaudhri et al. “US 2006/0015818”.    
Re-claim 7, Enns in view of Moon teaches all the limitations of claim 1 but do not explicitly teach wherein the menu comprises an option for deleting a graphical item from the standby screen.

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of an option for deleting a graphical item from the first standby screen as taught by Chaudhri into Enns and Moon so as to the user can interact with any or all of the widgets, and can configure the dashboard by adding, deleting, moving, or configuring individual widgets as desired. (par. [0022])

Re-claim 8, Enns in view of Moon teaches all the limitations of claim 1, Chaudhri teaches wherein the menu (fig. 12; 601) comprises an option for adding a graphical (fig. 12; 801, 901 & 1201) item to the standby screen (fig. 12; 400 prior to activation the dashboard). (par. [0022])
Re-claims 14 - 15, are rejected as a method as applied to claims 7 - 8 above because the scope and contents of the recited limitations are substantially the same. 
Re-claim 20, Enns in view of Moon teaches all the limitations of claim 16 but does not explicitly teach wherein the menu comprises at least one of a first option for deleting a graphical item from the standby screen and a second option for adding a graphical item from the standby screen.
However, Chaudhri teaches wherein the menu comprises at least one of a first option for deleting a graphical item (fig. 12; 801, 901 & 1201) from the standby screen (fig. 12; 400 prior to activation the dashboard and pars. [0103]; lines 22 - 33 and [0108]) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of an option for deleting a graphical item from the first standby screen as taught by Chaudhri into Enns and Moon so as to the user can interact with any or all of the widgets, and can configure the dashboard by adding, deleting, moving, or configuring individual widgets as desired. (par. [0022])
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626  


 Art Unit 2626/TEMESGHEN GHEBRETINSAE/                          8/16/21B